DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Kullmann et al. US 6,158,324 (hereafter—Kullmann--) is the closest art of record.
In regards to claim 1, Kullman discloses as in Figures 10 and 11 a saw blade comprising a blade body; a cutting edge extending along the blade body, wherein the cutting edge comprises a plurality of teeth (1-5 and 2’-3’) in a repeating pattern, each tooth having a corresponding gullet adjacent the tooth in a cutting direction and each tooth including a tip, a rake face located on a first side of the tip facing toward the cutting direction, and a clearance surface located on a second side of the tip facing away from the cutting direction (see Figure 5 for example), the plurality of teeth (1-5 and 2’-3’) including at least one unset tooth (1) and a plurality of set teeth (2, 4, 5, 2’, 3’ and 3) set by a set distance, wherein each tooth defines a pitch distance from the tip to an adjacent tip of an adjacent tooth in the cutting direction and each gullet defines a gullet depth from the tip of the tooth to a lowest point of the gullet in a vertical direction substantially perpendicular to the cutting direction, wherein, in the plurality of set teeth, as the set distance increases (taking Figure 11, and comparing set tooth 2’ and 3, note that the set distance increases from 2’ and 3’; the pitch distance (from 1 to 3; from 3 to 3’ and from 3’ to 2’) decreases and the gullet depth (when comparing the gullet depth of 3 and 2’) decreases; and the pitch distance (from set tooth 2 to unset tooth 1) of the at least one unset tooth (1) is greater than the pitch distances of the set teeth (from 3 to 3’ and from 3’ to 2’) and the gullet depth of the at least one unset tooth (1) is greater than the gullet depths of the set teeth (note that the gullet depth of unset tooth 1 is greater than all the gullet depths of the set teeth).
Kullmann fails to disclose that the repeating pattern of teeth includes “a first light set tooth set in a first direction by a first set distance and defining a first pitch distance and a corresponding first gullet defining a first gullet depth, a second heavy set tooth set in a second direction opposite the first direction by a second set distance and defining a second pitch distance and a corresponding second gullet defining a second gullet depth, a third unset tooth defining a third pitch distance and a corresponding third gullet defining a third gullet depth, a fourth light set tooth set in the second direction by a fourth set distance and defining a fourth pitch distance and a corresponding fourth gullet defining a fourth gullet depth, a fifth heavy set 
A modification of the device of Kullmann to have the missing limitations above would require a non-obvious structural modification of the device that would change the way that the device is intended to function.
In regards to claim 13, Kullman discloses as in Figures 10 and 11 a saw blade comprising a blade body; a cutting edge extending along the blade body, wherein the cutting edge comprises a plurality of teeth (1-5 and 2’-3’), each tooth having a corresponding gullet adjacent the tooth in a cutting direction and each tooth including a tip, a rake face located on a first side of the tip facing toward the cutting direction, and a clearance surface located on a second side of the tip facing away from the cutting direction (see Figure 5 for example), the plurality of teeth (1-5 and 2’-3’) including at least one unset tooth (1) and a plurality of set teeth (2, 4, 5, 2’, 3’ and 3) set by a set distance, wherein each tooth defines a pitch distance from the tip to an adjacent tip of an adjacent tooth in the cutting direction and each gullet defines a gullet depth from the tip of the tooth to a lowest point of the gullet in a vertical direction substantially perpendicular to the cutting direction, wherein, in the plurality of set teeth, as the set distance increases (taking Figure 11, and comparing set tooth 2’ and 3, note that the set distance increases from 2’ and 3’; the pitch distance (from 1 to 3; from 3 to 3’ and from 3’ to 2’) decreases and the gullet depth (when comparing the gullet depth of 3 and 2’) decreases; and the pitch distance (from set tooth 2 to unset tooth 1) of the at least one unset tooth (1) is greater 
Kullmann fails to disclose that the plurality of set teeth includes first set teeth and second set teeth, the first set teeth having a larger set distance than the set distance of the second set teeth and the first set teeth having a smaller pitch distance and a smaller gullet depth than the pitch distance and the gullet depth of the second set teeth, and the pitch distance of the at least one unset tooth is greater than the pitch distances of the each of the set teeth and the gullet depth of the at least one unset tooth is greater than the gullet depths of the each of the set teeth.  
A modification of the device of Kullmann to have the missing limitations above would require a non-obvious structural modification of the device that would change the way that the device is intended to function.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE N RAMOS/Primary Examiner, Art Unit 3722